NOT DESIGNATED FOR PUBLICATION

                                            No. 120,930

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                 In the Matter of the Marriage of

                                       LINDSEY MADRIGAL,
                                            Appellee,

                                                 and

                                        DANIEL MADRIGAL,
                                           Appellant.

                                  MEMORANDUM OPINION


       Appeal from Sedgwick District Court; DAVID W. DEWEY, judge. Opinion filed August 21, 2020.
Affirmed.


       Terry L. Malone, of Martin, Pringle, Oliver, Wallace & Bauer, L.L.P., of Wichita, for appellant.


       Brian R. Carman, of Stinson, Lasswell & Wilson, L.C., of Wichita, for appellee.


Before MALONE, P.J., MCANANY, S.J., and BURGESS, S.J.


       PER CURIAM: Daniel Madrigal appeals the district court's decision to increase his
child support obligation and impose sanctions under the Kansas Child Support Guidelines
§ V.B.2. (2020 Kan. S. Ct. R. 93) (Guidelines). He argues that the district court erred in
using the extended income formula to recalculate the amount of child support he pays to
his ex-wife Lindsey Madrigal for their two children. As for sanctions, which were
imposed for not disclosing material increases in his income, he contends that they should
be reduced to reflect the earliest that he could have known that his income had increased
and to credit him for extra expenses he paid to support the children. He also says that

                                                   1
Lindsey's sanctions claim was untimely under the applicable statute of limitations and the
doctrine of laches. Finding no reversible error, the district court's decision is affirmed.


                        FACTUAL AND PROCEDURAL BACKGROUND


The divorce


       Daniel and Lindsey Madrigal divorced in May 2010. Daniel is a self-employed
real estate agent; Lindsey, a self-employed hair stylist. They had two children during the
marriage—B.L.M. (born in 2003) and B.A.M. (born in 2008). Under a settlement
agreement incorporated into the divorce decree, both parents received joint custody of
and equal time with the children. Daniel agreed to pay Lindsey $1,500 per month in child
support.


       The agreement also awarded Daniel the marital residence, three rental properties,
and a cabin. For the marital residence, Daniel had to keep it on the market for sale but
would keep any profit or loss. When the house later sold for a loss, Daniel took a $40,000
loan to pay off the mortgage. He paid off that loan in 2016. Daniel also assumed all
unpaid taxes and penalties that arose during the marriage. A few years later, he agreed to
pay the Internal Revenue Service $165,846.42 for unpaid taxes. He also paid about
$30,000 in delinquent taxes to the State of Kansas. Because Daniel took on the tax
obligation, Lindsey received no spousal support.


       The agreement also split many expenses to care for the children. Each parent
would pay for half of any childcare expenses; Daniel would keep providing medical
insurance for the children; future medical expenses not covered by insurance would be
split 80-20 between Daniel and Lindsey respectively; Lindsey would pay for school
lunches; and each parent would claim one child as a dependent on their tax return.


                                              2
Daniel's modification motion


       In December 2010, Daniel asked the district court to reduce child support because
"his income ha[d] been reduced by approximately 40% due to the sales decrease in the
housing market." On the same day, Daniel filed a child support worksheet stating that his
gross annual income was $62,519 and calculating an appropriate monthly child support
amount of $799. The court delayed a hearing on Daniel's motion several times until he
completed his taxes.


       A year later, the district court adopted the parties' agreement to reduce child
support to $800 a month. The court applied this new support figure starting January 1,
2011. See K.S.A. 60-1610 (now K.S.A. 2019 Supp. 23-3005[b]).


Lindsey's modification and sanctions motions


       In March 2017, Lindsey moved to modify child support based on a material
change in Daniel's income. After requesting information about Daniel's income, and not
receiving any information after several months, Lindsey requested attorney fees for costs
she incurred to obtain that information. In early June, the district court temporarily
increased Daniel's support obligation from $800 to $1,800 (effective April 1) and set an
evidentiary hearing for the modification and attorney fee issues.


       Later that month, Lindsey asked the district court to sanction Daniel under §
V.B.2. of the Guidelines for not disclosing material changes in his income for several
years. Daniel eventually produced his income-tax returns from 2012-2015, but he had not
provided his 2016 return as he said it had not yet been prepared. The returns showed that
Daniel's income had increased every year since 2012. Lindsey alleged that not disclosing
these increases violated Daniel's duty under the Guidelines to notify her of material
changes in his income.

                                              3
      Lindsey's requested sanctions were based on the dollar value of Daniel's
nondisclosure, which equates to the amount by which he had underpaid child support.
She attached exhibits that calculated the sanctions by taking the difference between what
Daniel would have paid in child support had disclosure occurred and the amount he
actually paid. The exhibits included two sets of calculations for what Daniel should have
paid. The first set used the highest monthly income capped income figure on the child
support schedules in the Guidelines. The second used an uncapped figure, which reflected
actual monthly income which exceeded the highest figure on the schedules. She then
calculated a capped and uncapped sanction for each year in which Daniel's income
materially increased without disclosure by comparing the amount he would have paid to
the amount he did pay.


      Lindsey calculated the 2016 and 2017 sanctions using Daniel's 2015 income
because she had not received his income information for those years. For 2012 and 2013,
she did not include an uncapped sanction because the parties' combined income was still
below the highest amount on the schedules at that point. And she split 2017 into two
periods—January to March and April to June—because the district court had temporarily
increased Daniel's support amount effective April 1.


      The table below shows the capped and uncapped sanction amount that Lindsey
proposed for each year based on Daniel's taxable income on his Kansas returns:


                                    Daniel's       Capped         Uncapped
                  Year
                                    Income         Sanction       Sanction
                 2012               $96,207         $2,192           N/A
                 2013              $120,688         $4,740           N/A
                 2014              $201,646        $11,916         $14,328
                 2015              $267,162        $12,576         $20,016
                 2016            (2015 income)     $14,052         $21,696
           2017 (Jan. – Mar.)    (2015 income)      $3,513         $5,424
           2017 (Apr. – June)    (2015 income)       $513          $2,424

                                            4
The calculations used the same income figure of $15,800 for Lindsey each year, which is
an imputed income figure that reflects the amount a person would earn working 40 hours
a week at the federal minimum wage.


       Lindsey's calculations produced a total capped sanction of $49,502 and a total
uncapped sanction of $63,888. Lindsey also requested an increase in child support to
$1,971 per month to reflect Daniel's higher income. The district court added the sanctions
motion to the list of issues it would decide at the evidentiary hearing.


The evidentiary hearing


       At the hearing in November, Lindsey testified that she had contacted her attorney
about child support modification because she had noticed a change in Daniel's lifestyle.
He had built a new home and bought an RV and a boat. At some point in 2017, she had
asked Daniel about whether his income had changed and if he should pay more child
support. She said that Daniel's response was no and "that if [she] tried, [she] would
actually get less child support."


       Lindsey also testified that about a month before the hearing she bought a house;
she said that she could do so because of the recent increase in child support. Daniel lives
in Derby, where the children attend school. That is about half an hour from where
Lindsey used to live on the other side of Wichita.


       When Daniel testified, he said that an accountant prepares his taxes every year.
Sometimes Daniel received an extension on his taxes, filing them in October rather than
April. According to Daniel, he never knows what his income and reasonable business
expenses are until his accountant finishes his tax return each year. Because he is self-
employed, paid on commission, and the real estate market fluctuates month-to-month,
Daniel said he cannot know in advance what his income will be each year. He agreed that

                                              5
many self-employed parents pay child support and that it would be fair that "when [his]
income is up, [his] child support the following year would be higher," and that if he had a
down year financially, his "child support obligation the year after that would be down."


       Daniel also testified about his annual income from 2012 to 2015. These numbers
varied slightly from the numbers that Lindsey used to calculate sanctions, but they were
similar:


                                Income Used to       Income From
                       Year        Calculate            Daniel's
                                   Sanctions          Testimony
                       2012         $96,207             $98,475
                       2013        $120,688            $119,974
                       2014        $201,646            $201,760
                       2015        $267,162            $258,000



       The parties testified at length about disputes over who had paid certain expenses
for the children over the years. Both parents said that they had paid for clothes, school
supplies, cell phones, and school enrollment fees. Lindsey said that she had paid for
musical instruments and lessons for the children. Under a 2013 court order, Lindsey paid
for any activities the children did at the YMCA, but both parents split any other activities.
Daniel signed B.A.M. up for a football team and a traveling baseball team not at the
YMCA. Lindsey had objected to enrolling B.A.M. because these activities were too
expensive. Daniel had objected to enrolling B.L.M. in a gymnastics class on Lindsey's
side of town.


       Daniel estimated that on top of his monthly child support payments, he was paying
around $800 every month in expenses to provide for the children. He provided some
receipts as examples of clothes and school supplies he had bought over the years. Neither



                                             6
he nor Lindsey kept precise information about how much they spent on the children. All
the expenses Daniel specifically listed totaled about $4,000.


The district court's initial findings


       About a month after the hearing, the district court issued a written order stating its
findings. It found that Daniel's income had jumped every year since 2012 without an
attendant increase in his child support obligation. By not disclosing these increases to
Lindsey, the court determined that Daniel had enjoyed a better lifestyle at the children's
expense. Although the court imposed no sanctions for 2012 and 2013, it imposed the
capped sanctions that Lindsey had proposed for 2014 to 2017:


                                 Year         Sanction Amount
                                 2014             $11,916
                                 2015             $12,576
                                 2016             $14,052
                           2017 (Jan. – Mar.)      $3,513
                           2017 (Apr. – June)       $513

In all, the district court imposed $42,052 in sanctions, which was inexplicably less than
the requested sanctions in Lindsey's chart that totaled $42,570. The district court also
assessed $1,500 in attorney fees to Lindsey for her efforts to get Daniel's 2016 tax return.
The total amount assessed against Daniel was $43,552.


       The court also increased Daniel's monthly child support obligation to $1,971,
effective July 1, 2017. The new support figure used Daniel's 2015 income ($267,194) and
applied the highest monthly income amount on the child support schedules. The district
court filed a journal entry in July 2018 reflecting the findings from its written order.




                                              7
The motions to alter or amend


       A flurry of motions followed. In early August 2018, both parties asked the district
court to amend its judgment. Lindsey filed her motion first. She said that a few days after
the district court submitted its journal entry, she received Daniel's 2016 tax return and
"year-end proof of income" for 2017. From those documents, Daniel's 2016 income was
"near double" the 2015 figure that the district court had used to calculate future child
support and sanctions for 2016 and 2017. A worksheet Lindsey prepared listed Daniel's
2016 income as $519,356. Lindsey asked the court to recalculate sanctions and child
support using the new income information.


       A few days later, Daniel asked the district court to amend the judgment. His
motion asked the court to modify its findings to account for direct expenses he paid for
the children over the years and to calculate his responsibility for sanctions based on the
earliest time he could have known that his income had increased, which was when his tax
returns were prepared.


       In late August, after a hearing on the motions, the district court amended its
findings and increased sanctions for 2016 and 2017:


                         Year       Original Amount New Amount
                          2014          $11,916       $11,916
                          2015          $12,576       $12,576
                          2016          $14,052       $15,072
                    Jan.-Mar. 2017       $3,513       $3,768
                    Apr. -June 2017       $513         $768

With these changes, the total sanctions increased from $42,052 to $44,100 and the total
judgment increased from $43,552 to $45,600. The district court also increased Daniel's
child support payments to $4,164 per month, retroactive to July 1, 2017. The district
court later filed a longer order restating its findings.
                                                8
       Daniel asked the district court to reconsider its decision again in early September,
restating the arguments from his earlier motion. In October, Daniel moved to decrease
child support to $1,715 because his income had declined. As shown by a worksheet
attached to the motion, he calculated that number using an income figure of $342,770
listed on his 2017 tax return.


       In early November, Daniel filed a memorandum that fleshed out the arguments in
his reconsideration motion. He attached an exhibit that recalculated the sanctions,
reducing the amount imposed each year by starting the sanctions on the day he filed his
taxes that year. Under that calculation, the total sanction would be $23,450 rather than
$44,100.


       In late January 2019, the district court denied Daniel's motion. The court first
explained that it had credited Daniel for his contributions to the children's direct expenses
by using capped income when calculating sanctions and by denying most of the attorney
fees that Lindsey requested. The court declined to adjust the sanctions based on when
Daniel filed his taxes each year. The evidence, the court explained, showed that "[h]e was
alerted of the increase in his income as he received it" and could have taken "the steps
necessary to stay apprised of his increased income as it was happening."


       The district court also issued a handwritten order on the same day it denied
Daniel's motion. The order found that the appropriate income to use for Daniel's child
support was $342,000—an approximation from his 2017 tax return. In calculating
support, the court found that "circumstances exist to warrant extrapolation as to [Daniel]'s
income." So the court adopted a modified version of a child support worksheet Lindsey's
attorney had prepared, effective November 1, 2018. The court asked Lindsey's attorney to
prepare an updated worksheet and for Daniel's attorney to provide a journal entry
reflecting the court's findings. Neither document is in the appellate record.

                                              9
       Daniel appealed the district court's decision on sanctions and the amount of child
support.


                                          ANALYSIS


       This appeal boils down to the issues of child support and sanctions. Although
Daniel's brief lists five issues, all of them relate to the amount of support or sanctions.
His arguments have been reorganized based on these two issues. This section addresses
the child support issue first because it involves some background principles that will
make it easier to understand the sanctions issue.


I. The district court properly used the extended income formula to calculate child
  support.

       Daniel challenges the district court's decision to apply the extended income
formula when calculating his new child support obligation effective November 1, 2018.
He first argues that the district court had to make specific written findings explaining its
decision to use the formula but failed to do so. He also argues that no evidence supported
a finding that applying the formula served the children's best interests and that the
evidence does show that doing so granted Lindsey a windfall.


       In reviewing the amount of child support awarded, this court reviews for abuse of
discretion. Unless the district court commits legal or factual error, it abuses its discretion
only if no reasonable person would agree with its decision. If Daniel's argument requires
interpreting and applying the Guidelines, this court exercises unlimited review over such
questions. See In re Marriage of Johnson, 50 Kan. App. 2d 687, 691-92, 336 P.3d 330
(2014). Factual findings, on the other hand, must be supported by substantial competent
evidence that is such legal and relevant evidence that a reasonable person might accept as



                                              10
supporting a conclusion. In re Marriage of Atchison, 38 Kan. App. 2d 1081, Syl. ¶ 3, 176
P.3d 965 (2008).


       To put into focus the district court's use of the extended income formula, it is
useful to review the basics of the child support guidelines. The Guidelines calculate child
support using tables that list the average monthly cost of raising a child, according to an
economic model, based on the number of children to be supported, the children's ages,
and the parents' combined gross monthly income. See Guidelines § II.C. Income on the
schedules is capped, meaning it maxes out at a certain amount. See Guidelines, Child
Support Schedules, Appendix II.


       If the parents' combined income exceeds the cap, the district court has a choice. It
can calculate support using the schedules by assigning the parents the highest amount on
the relevant table even though their true income exceeds that amount. In the alternative, it
can apply what's known as the extrapolated or extended income formula. (For simplicity's
sake, the extended formula.) See Guidelines § III.B.3. Under the extended formula,
monthly income is uncapped. If the district court applies the extended formula, it would
calculate support using the parents' actual income rather than the artificial cap. Although
the district court must consider using the extended formula if monthly income exceeds
the cap, the ultimate decision on whether to apply it is discretionary. In re Marriage of
Patterson, 22 Kan. App. 2d 522, Syl. ¶ 2, 920 P.2d 450 (1996).


       If the court applies the capped schedules, a rebuttable presumption arises that the
amount of support they recommend is appropriate. To deviate from that presumptive
amount, the court must either fill out a section of the child support worksheet on
adjustments or make other "specific findings on the record" in a journal entry stating its
reasons for deviating. Matter of Marriage of Schletzbaum, 15 Kan. App. 2d 504, Syl. ¶ 3,
809 P.2d 1251 (1991). No presumption arises, however, if the court instead applies the
extended formula. Patterson, 22 Kan. App. 2d 522, Syl. ¶ 1.

                                             11
       Daniel argues that the district court must make specific written findings justifying
its reliance on the extended formula. Because it did not, Daniel says the modified child
support figure must be vacated and the case remanded for a new calculation using the
capped schedules. Lindsey responds that even if the district court did not explain its
decision to use the formula at first, later orders rejecting Daniel's motions to alter or
amend did.


       Daniel's argument fails because no specific findings were required here. The cases
Daniel cites all involve the findings required to deviate from a presumptive-support
figure based on the capped schedules. No case he cites applies that same rule to the
discretionary decision to award support beyond the cap using the extended formula.


       So long as the district court awards at least the presumptive amount of support, the
Guidelines themselves do not require written findings to use the extended formula. The
Guidelines require written findings "to make an adjustment" from the presumptive figure
recommended by the schedules. See Guidelines § I. One way the district can satisfy that
requirement is by completing the portion of the child support worksheet (Section E) that
covers adjustments. See Guidelines § I. Doing so "constitute[s] the written findings for
deviating from the rebuttable presumption." See Guidelines, § I. Written findings in that
situation are required because a departure from the presumptive amount is a disagreement
with the default support number that the economic model and the Guidelines say is
reasonable under the circumstances. One would expect that such a decision would require
a more thorough, written explanation.


       The same cannot be said about the discretionary decision to use uncapped income.
There is no presumption that the support amount calculated by the extended formula is
appropriate. See Patterson, 22 Kan. App. 2d 522, Syl. ¶ 1. The purpose of requiring more


                                              12
explanation disappears when the district court is simply deciding whether to apply the
extended formula as opposed to deviating from a presumptively correct figure.


       This view tracks the two published cases in Kansas that have considered the
extended formula's use. The first case articulated the principles mentioned earlier: (1) the
decision to apply the formula when income exceeds the cap is discretionary; (2) the
district court must at least consider using the extended formula; and (3) there is no
presumption that the support amount recommended by the extended formula is
appropriate. See Patterson, 22 Kan. App. 2d 522, Syl. ¶¶ 1-2. It has been determined that
cases using specific findings "dealt with deviations from the presumptive payment
established in the support schedules," not with "a monthly income higher than that found
on the support schedules." 22 Kan. App. 2d at 529.


       The other published case involved a cap of a different kind. In In re Marriage of
Leoni, 39 Kan. App. 2d 312, 180 P.3d 1060 (2007), the parents' combined monthly
income exceeded the max number on the schedules, and the district court applied the
extended formula. But then the district court took the support amount produced by the
extended formula and applied an adjustment on the child support worksheet for "Overall
Financial Condition" to cap support so it never exceeded $5,000 a month. Because the
financial-condition adjustment is an adjustment from the presumptive amount, the district
court needed to make specific written findings. It did so by completing Section E on the
worksheet and making other detailed findings in a journal entry. 39 Kan. App. 2d at 322-
23.


       Daniel also cites a statute to support his written findings requirement. As relevant
here, that statute requires that the district court in a case tried without a jury state its
factual findings and legal conclusions "on the record after the close of evidence" or "in an
opinion or a memorandum of decision." K.S.A. 2019 Supp. 60-252(a)(1). That statute no
more supports a written findings requirement to utilize the extended formula than the

                                                13
Guidelines do. The findings required by K.S.A. 2019 Supp. 60-252(a) facilitate appellate
review. They ensure that the district court sufficiently articulated the basis for its decision
and the standards it applied. Gannon v. State, 305 Kan. 850, Syl. ¶ 4, 390 P.3d 461
(2017). As Lindsey points out, the district court did that here.


       The district court first applied the extended formula in its August 2018 order
modifying the judgment based on the new information about Daniel's 2016 taxes and
2017 year-end income. Lindsey acknowledges that this order did not explain applying the
formula. But in a handwritten order in January 2019, the district court found that
"circumstances exist[ed] to warrant extrapolation as to [Daniel's] income." To be sure, the
district court never articulated what those circumstances were. But it at least explained
that it had applied the formula and that it found circumstances warranting that decision.
That was enough to notify the parties and this court of the basis for its decision and allow
for meaningful appellate review.


       All that is left, then, is to see if the evidence that is in the record supports the
district court's finding that circumstances justified application of the extended formula.
Daniel says that it does not because there is no evidence that the children's lifestyles have
been harmed while he has paid support under the capped schedules. Instead, he argues,
the evidence shows that using the extended formula to calculate support has granted
Lindsey a windfall.


       There is some authority that supports Daniel's argument that courts wrestling with
whether to apply the extended formula must consider factors like the ones Daniel
mentions. In re Marriage of Guha, No. 119,312, 2020 WL 3023389, at *7 (Kan. App.
2020) (unpublished opinion), proposes that district courts deciding whether to extrapolate
income must balance factors like the children's standard of living without parental
separation and the potential of awarding a windfall. However, it should be noted that
Patterson emphasizes the "wide discretion" and "very wide discretion" district courts

                                               14
possess in setting child support when income exceeds the cap. 22 Kan. App. 2d at 530-
31. While a district court may end up considering the children's standard of living and
windfalls, neither the Guidelines nor precedent mandate it.


       The record supports a finding that the extended formula is appropriate. The
evidence showed that there was a significant disparity in the standard of living the
children enjoyed at Daniel's house compared to at Lindsey's. Her income is substantially
less than his, and she was unable to afford to pay for all the extras that he could. She
testified that if support increased, she could. Until a month before the evidentiary hearing,
Lindsey could not afford to buy a house. She said that she was only able to do so because
the court had increased support. Even though Daniel claims that the children's standard of
living did not suffer, it is obvious that they would have enjoyed a higher standard of
living if he had paid child support at a higher level. His silence deprived them of that.


       It is not hard to imagine how a child's relationship with one parent could be
strained under these circumstances. Nor is it hard to imagine the emotional toll that a
significant wealth disparity between parents could inflict on a child. In re Marriage of
Wilson, No. 104,830, 2011 WL 4717202, at *6 (Kan. App. 2011) (unpublished opinion),
affirmed the district court's findings that a large income gap between parents could affect
their child's emotional condition because one parent "would only be able to provide for
[the child's] minimum needs while [the other] would be able to provide . . . superior
living conditions and more travel, educational, and recreational opportunities." The
evidence in this case supported a finding that the income disparity between Daniel and
Lindsey justified reliance on the extended formula.


       Daniel argues that using the extrapolation formula grants Lindsey a windfall rather
than addressing any disparity in the children's standard of living. To prove his point, he
claims that Lindsey has been taking vacations without the children and generally using
child support to support her lifestyle. Daniel provides no record cite for that claim in the

                                             15
argument section of his brief. He does provide a cite in the facts section, but that cite is to
a memorandum in support of his motion to alter or amend. The only mention of this
claim in that document is not supported by reference to any evidence either. Although
Daniel's appellate brief says that he presented evidence on this allegation at a hearing on
his motion, he did not include that evidence or a transcript from the hearing in the
appellate record. Because he cites no other evidence of a windfall, this argument fails.


       All in all, the district court could have done a better job specifically articulating
what "circumstances exist[ed]" to use the extended formula. Still, the record supported a
finding that the formula should be used because it would ensure that the children had a
similar lifestyle at both parents' homes. For that reason, the district court did not err in
applying the extended formula for future child support payments.


       Even if the district court failed to adequately explain its reliance on the extended
formula, the remedy would not, as Daniel suggests, be "to remand the case . . . to
calculate child support [based on] the child support schedules and not extrapolate beyond
them." If the district court erred by not making written findings, a remand directing the
district court to supply those findings would cure the error. The district court might
decide to use capped income on remand, but there is no reason it could not simply issue
new written findings justifying its decision and applying the extended formula again.



II. The district court did not abuse its discretion in imposing sanctions under § V.B.2. of
   the Kansas Child Support Guidelines.

       The other issues Daniel appeals all relate to the district court's decision to impose
sanctions under § V.B.2. of the Guidelines. That provision permits sanctions against a
parent who "fail[s] to disclose a material change of circumstances." Guidelines § V.B.2.
A neighboring provision lists some circumstances that are material and thus trigger the
disclosure requirement. One is the so-called 10% Rule, which provides that any

                                              16
"[c]hange of financial circumstances . . . which would increase or decrease by 10% the
amount shown on Line F.3 of the worksheet." Guidelines § V.B.1. Another is "[a] parent
shall notify the other parent of any change of financial circumstances including . . .
income, . . . which, if changed, could constitute a material change of circumstances."
Guidelines § V.B.1. If a material change occurs and a parent fails to disclose it, § V.B.2.
applies.


       Section V.B.2. encourages compliance with the disclosure duty. It allows the
district court to assess "the dollar value of a party's failure to disclose" as a credit on Line
F.3 of the child support worksheet, or as "an amount in addition to Line F.3 . . . for a
determinate amount of time." See Guidelines § V.B.2. The district court may also
impose "other sanctions." See Guidelines § V.B.2. To impose either type of sanctions,
the nondisclosure need not be willful. On appeal, this court reviews the decision to
impose sanctions under § V.B.2. for abuse of discretion. Johnson, 50 Kan. App. 2d 687,
Syl. ¶ 3.


       The sanctions here stemmed from Daniel's failure to notify Lindsey for several
years that his income had materially increased. Daniel challenges the sanctions on three
grounds. First, he argues that the district court should have limited sanctions to the
earliest date that he could have known that his income had increased each year. In his line
of work, he says that date is when he files taxes each year. Second, he requests a
reduction in sanctions to credit him for direct expenses he paid to support the children
beyond his monthly obligation. Last, he claims that Lindsey cannot receive any sanctions
because her claims were untimely under the relevant statute of limitations and the
doctrine of laches.




                                              17
       A. Limiting sanctions to when Daniel filed his taxes


       Daniel first argues that sanctions should be limited to the date on which he filed
his taxes every year because that is the earliest he could have known that his income had
materially increased. As a self-employed real estate agent, Daniel explains, his income
fluctuates from year-to-year (and even month-to-month). So unlike a salaried employee,
he cannot predict his annual income in advance. Instead, he must wait to know what his
income was from a previous year until his accountant files his taxes the following April
(or October if he files an extension). He reasons he could not know before that date each
year that his income had materially increased. The district court imposed a sanction for
the entire calendar year of each year of sanctions. He asks this court to start sanctions
each year on the date he filed his taxes, reducing the total sanction from $44,100 to
$23,450.


       Lindsey responds that the evidence shows that Daniel was aware of his income as
he received it. The district court, she notes, rejected Daniel's claim because he reasonably
would have noticed that his income was going up and he could have stayed current with
the information about his finances.


       Daniel's argument is belied by the record, which shows that he could anticipate
potential material changes before filing his taxes. For example, Daniel moved to decrease
child support in December 2010 because "his income ha[d] been reduced by
approximately 40% due to the sales decrease in the housing market." Daniel offers no
reason why he can know by year end that a material decrease has occurred but not a
material increase. Presumably, all the same reasons he cites for not knowing that a
material increase has occurred until he files his taxes would equally apply to a decrease.


       It is true that back in 2010, the district court delayed final consideration of Daniel's
modification motion until he filed his taxes. But that only strengthens the case that year-

                                              18
end disclosure is possible. He moved for modification based on a material change in
December, citing an approximation of how much his income had declined that year. The
district court then waited to decide his motion until he had filed taxes. Although the
district court did not grant the motion until a few months later, the new and reduced
support figure was retroactive to the month after he filed his motion. See K.S.A. 2019
Supp. 23-3005(b). There is no reason a similar process could not occur when his income
spikes by tens of thousands of dollars (or almost doubles, as it did in 2016).


       Daniel emphasizes that as a self-employed parent, his income under the Guidelines
includes his reasonable expenses, which he cannot know until his taxes are filed. Again,
this presumes that he must wait to have absolute certainty until his duty to notify under §
V.B.2. activates. As he agreed when asked at trial, "plenty of self-employed people in this
world . . . pay child support"; and it is only "fair . . . that when your income is up, your
child support the following year would be higher" and "if you happen to have a down
year, . . . your child support obligation the year after that would be down." Daniel's
income for some of the years in question grew significantly and in some years it was
essentially double the prior year's income. Seemingly, such large increases in income
would be obvious during the taxable year to the person earning the income in those years.
Such awareness is supported by Daniel's generous spending habits and lifestyle changes,
which were obvious enough to generate the inquiry by Lindsey into Daniel's income.
Furthermore, Daniel's assertion that his duty to disclose goes into effect only after his
taxes were filed and his income was determined as a sum certain is not persuasive when
he failed to disclose his income for those years he had filed tax returns and substantial
increases in his income were established. The district court did not abuse its discretion in
calculating sanctions under § V.B.2. for each year based on Daniel's income as he
received it.




                                              19
       B. Crediting direct expenses


       Daniel also argues that the district court should have reduced the sanctions by
crediting him for expenses he paid to support the children over the years. For example, he
testified at the evidentiary hearing that he spent about $800 each month on the children
on top of his monthly child support payments. In his view, the district court should have
accounted for these expenses when it calculated the sanctions. By not doing so, Daniel
says that Lindsey received a windfall.


       This argument relates to the amount of sanctions imposed. We review that issue
for abuse of discretion. See Johnson, 50 Kan. App. 2d at 694 (noting that the decision to
impose sanctions is discretionary and remanding for the district court to, among other
things, "determine the proper amount of the sanction consistent with the provisions of the
guidelines"). Daniel alleges no legal or factual error in the decision, so he must show that
it was unreasonable. 50 Kan. App. 2d at 691-92.


       There are at least two problems with Daniel's argument. First, the district court did
credit Daniel for the extra expenses he paid over the years. The court's January 2019
order explained that it had considered these expenses in calculating sanctions by using
capped rather than uncapped income to calculate sanctions and by denying Lindsey most
of her requested attorney fees. Using capped income reduced the total sanctions by at
least $14,386, much more than the about $4,000 in specific expenses that Daniel testified
about at the evidentiary hearing. The $14,386 figure is likely low because it reflects
Lindsey's initial sanctions request before receiving Daniel's 2016 and 2017 financial
information.


       Second, Daniel has not shown that a windfall occurred. He cites no evidentiary
support for his claim that the sanctions granted Lindsey a windfall, other than the


                                             20
allegation about her taking vacations using child support money. As previously
discussed, there is no evidence in the appellate record to support that allegation.


       In sum, a reasonable person could agree with the district court's decision to credit
Daniel for extra expenses he paid beyond his support obligation by denying most of
Lindsey's attorney fees and using capped income to calculate sanctions. Daniel's
argument must fail.


       C. The timeliness of sanctions


       Daniel last contends that Lindsey cannot receive any sanctions because her claim
to recover them was untimely under K.S.A. 60-514(c)'s one-year statute of limitations
and the doctrine of laches. The district court declined to apply either because doing so
was "contrary to appellate opinions which upheld the imposition of sanctions without
applying a time limitation."


       Daniel claims that the sanctions are barred by the one-year statute of limitations in
K.S.A. 60-514(c). That provision sets a one-year limitations period for "action[s] upon
statutory penalty or forfeiture." Daniel argues it applies because § V.B.2. sanctions are a
"statutory penalty," meaning Lindsey had to bring her claim within one year of that claim
arising. Because she did not, he asks this court to vacate the sanctions as untimely.


       Addressing Daniel's argument requires interpreting K.S.A. 60-514(c) to determine
the definition of a "statutory penalty" as used in that section. We exercise unlimited
review when interpreting statutes. State v. Dooley, 308 Kan. 641, 647, 423 P.3d 469
(2018). The cardinal rule of statutory interpretation is that the intent of the Legislature
governs if it can be determined. State v. LaPointe, 309 Kan. 299, 314, 434 P.3d 850
(2019). If, as is the case here, the Legislature has not defined a statutory phrase, courts
"ascertain legislative intent by giving common words their ordinary meaning." Dooley,

                                              21
308 Kan. at 656. Because "dictionary definitions are good sources for such common
meanings," 308 Kan. at 656, Black's Law Dictionary provides excellent guidance.


       Black's defines a "statutory penalty" as "[a] penalty imposed for a statutory
violation; esp., a penalty imposing automatic liability on a wrongdoer for violation of a
statute's terms without reference to any actual damages suffered." Black's Law Dictionary
1368 (11th ed. 2019). Under that definition, the penalty itself need not be found in a
statute so long as it imposes automatic liability for noncompliance with a statute.
However, a claim which arises from a statute does not automatically constitute a penalty
or forfeiture which would trigger a one-year statute of limitations. Four B Corp. v. Daicel
Chemical Industries, Ltd., 253 F Supp. 2d 1147, 1154-55 (D. Kan. 2003).


       There is a clear distinction between a penalty as contemplated by K.S.A. 60-
514(c) and a liability created by a statute as contemplated by K.S.A. 60-512(2). K.S.A.
60-512(2) provides for a three-year limitations period for "[a]n action upon a liability
created by a statute other than a penalty or forfeiture." "[A]n action seeking a 'penalty or
forfeiture' is plainly excluded by K.S.A. 60-512(2) and plainly included by K.S.A. 60-
514(c)". O'Brien v. Leegin Creative Leather Products, Inc. 294 Kan. 318, 353, 277 P.3d
1062 (2012). Under both provisions, noncompliance with a statute creates liability.


       One case that discusses the distinction between the one-year and three-year statute
of limitations is Alexander v. Certified Master Builders Corp., 268 Kan. 812, 1 P.3d 899
(2000). Alexander involved a certified question from a federal court as to whether the
one- or three-year limitations period applied to consumers' claims for both statutory
penalties and actual damages under the Kansas Consumer Protection Act (KCPA). The
KCPA allows consumers who suffer a violation of the act to recover the greater of
damages or a civil penalty. K.S.A. 50-634(b). The civil penalty allowed up to $10,000 for
each violation of the KCPA. K.S.A. 50-636(a).


                                             22
       The Kansas Supreme Court determined the three-year period applied because the
KCPA allows a consumer to recover the greater of the civil-penalty amount or actual
damages. 268 Kan. at 823-24. The court explained that the KCPA really provided a
single, compensatory remedy: the greater of actual damages or the statutory penalty.
Because that sole remedy was more remedial than punitive, the one-year period in K.S.A.
60-514(c) did not apply and the three-year period in K.S.A. 60-512(2) did. Importantly
for this case, the court emphasized that the one-year period would have applied "if the
legislature had chosen to provide only a penalty for a violation of the KCPA or . . . had
provided for a separate penalty in addition to a damage recovery." 268 Kan. at 824.


       The definition of a penalty under K.S.A. 60-514(c) is consistent with the definition
of a penalty found in Black's Law Dictionary. The sanctions awarded to Lindsey are not
consistent with that definition. There is no statute which provides for a monetary penalty
for failure to disclose a material change in income.


       Furthermore, both K.S.A. 60-514(c) and K.S.A. 60-512(2) speak in terms of a
penalty or liability arising as a result of a specific statutory violation. Sanctions under
§ V.B.2. of the Guidelines fall outside that purview. Courts impose sanctions for
violating the Guidelines, not a statute. The Guidelines are authorized by statute but are
not themselves statutory. See K.S.A. 2019 Supp. 20-165(a). No Kansas statute imposes a
duty on parents paying child support to disclose a material change in financial
circumstances. The closest any statute gets is K.S.A. 2019 Supp. 23-3005(a), which
simply grants the district court continuing jurisdiction to modify the amount of child
support if a "material change in circumstances" occurs. But that provision does not
require one parent to notify the other when a material change occurs. Only § V.B.2. of the
Guidelines does that. A parent would not violate K.S.A. 2019 Supp. 23-3005 (or any
other statute) by not disclosing a material change.




                                              23
       Daniel cites a case that uses "sanctions" interchangeably with "statutory penalty."
In Richardson v. Murray, 54 Kan. App. 2d 571, 573, 402 P.3d 588 (2017), a panel of our
court affirmed "the district court's decision to grant the Murrays' motion for sanctions in
the form of a statutory penalty and attorney fees." But the sanction in that case penalized
a statutory violation for the failure to file a satisfaction of judgment as required by K.S.A.
2019 Supp. 60-2803. Clearly a monetary penalty for noncompliance with a statute is
distinguishable from sanctions imposed for violating the Guidelines.


       Next, Daniel contends that sanctions are barred by the doctrine of laches. Laches
is an equitable principle that bars stale claims. It applies if a party's untimely assertion of
a right or claim causes prejudice to an adverse party. For laches to apply, the party
invoking it must show prejudice from an adverse party's failure to assert a right for an
unreasonable length of time. This court reviews a district court's decision on whether to
apply laches for abuse of discretion. State ex rel. Stovall v. Meneley, 271 Kan. 355, Syl. ¶
17, 22 P.3d 124 (2001). Because Daniel alleges no factual or legal error in the district
court's decision not to apply laches, he must show that no reasonable person would agree
with it. State v. Thomas, 307 Kan. 733, 739, 415 P.3d 430 (2018).


       Daniel maintains that laches should have applied because Lindsey's failure to
assert her sanctions claim for several years prejudiced him. He says that she was on
notice that his income was increasing and should have asked for his financial information
sooner. He reasons, she knew that he filed taxes each year and could have asked for
information about his income.


       A reasonable person could agree with the district court's decision not to apply
laches because there is evidence that supported a finding that the delay in requesting
sanctions was neither unreasonable nor unexplained. Lindsey requested sanctions about
four years after Daniel's income started materially increasing and only after Daniel's
lifestyle changed in an obvious way. That is much less than the 12-year delay in the case

                                              24
that Daniel cites to support his argument. See In re Marriage of Jones, 22 Kan. App. 2d
753, Syl. ¶ 3, 921 P.2d 839 (1996). Jones is further distinguishable in that the amount of
child support the payee claimed was known to the parties for the entire 12 years; the
payee never made a claim for arrearages in any of the numerous hearings conducted in
the case over the 12 years; and the payee's claim was not based on an increase in the
payor's income occurring during those 12 years.


       Jones and the cases cited therein discus the equitable nature of laches. Laches
applies when it is inequitable to compel payment where there has been a delay in
asserting rights to such payment for an unreasonable amount of time. Daniel's argument
is basically that Lindsey had the burden of investigating Daniel's income when the
converse is true that he had the obligation to disclose his income pursuant to the
Guidelines. If Daniel had made the disclosure required of him, it is more than likely that
Lindsey would have pursued the matter. If she did not, then that would be a problem of
Lindsey's own making. It is hard to see how the equities would balance in Daniel's favor
in this case.


       Against this evidence, Daniel offers two reasons why Lindsey should have known
that his income had increased. He first claims that Lindsey "obviously knew that both she
and [Daniel] had an obligation to file income tax returns each year." Nothing is offered to
show how Lindsey would divine that Daniel's income had increased based on the fact that
he had to file an income tax return.


       Daniel also argues that Lindsey should have known that his income had increased
based on language from the parties' 2013 parenting agreement. That language required
him to pay Lindsey within 60 days of filing his taxes for "any and all tax offset due and
owing." Daniel does not explain what information regarding these payments would put
Lindsey on notice that his income had increased. She was not asked about them at the
hearing, and they are not in the appellate record. Daniel provides no evidentiary support

                                            25
for his claim that the tax offsets language in the 2013 agreement shows that Lindsey
knew that his income had increased before she filed sanctions in 2017.


       The district court did not err in finding that the one-year statute of limitations did
not apply, and it did not abuse its discretion in finding that laches did not apply.


       Affirmed.




                                              26